Citation Nr: 0732053	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured jaw.

2.  Entitlement to service connection for residuals of a left 
hip injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Columbia, South Carolina.  The veteran testified 
before the undersigned Veterans Law Judge in May 2007; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  Residuals of a jaw fracture did not manifest during the 
veteran's active duty service or, with respect to arthritis, 
within one year of service separation; any current residuals 
of a jaw fracture are not shown to be related to the 
veteran's active service by the competent medical evidence of 
record.

2.  Residuals of a left hip injury did not manifest during 
the veteran's active duty service or, with respect to 
arthritis, within one year of service separation; any current 
residuals of a left hip injury are not shown to be related to 
the veteran's active service by the competent medical 
evidence of record.


CONCLUSIONS OF LAW

1.  Residuals of a jaw fracture were not incurred in or 
aggravated by the veteran's active duty service, nor may they 
be presumed to have been incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Residuals of a left hip injury were not incurred in or 
aggravated by the veteran's active duty service, nor may they 
be presumed to have been incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a letter dated in January 2005 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  This letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
January 2005 letter advised him what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  This letter was sent to the veteran prior to the 
January 2005 rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  May 2006 and June 2006 letters were sent to the 
veteran providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service medical records are associated with the 
claims folder as well as his entire service personnel file.  
During this appeal the veteran indicated that he was 
establishing care with the VA in Tallahassee, Florida.  
However, an RO search failed to reveal any VA treatment 
records for the veteran.  He did not identify any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

A VA examination was not provided in conjunction with the 
veteran's claims, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, which demonstrates 
that the veteran has a current disability associated with his 
fractured jaw and left hip injury, nor is there any competent 
evidence which suggests a link between either claimed 
disability and military service.  In light of such 
circumstances, the Board finds that the veteran has failed to 
meet the criteria laid forth in McLendon; thus, VA is not 
required to provide him with a VA examination in conjunction 
with his claims.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The veteran contends that he is entitled to service 
connection for residuals of a fractured jaw and left hip 
injury.  At a May 2007 Board hearing, he testified that he 
injured his jaw and hip when he ran into a tree driving home 
from a going-away party.  He indicated that the party was 
held in honor of his being discharged from active duty that 
day.  According the veteran, he was held beyond his estimated 
time of separation (ETS) for 53 days in the Marine brig.

A review of the veteran's DD-214 and personnel file reveals 
that he entered active duty on September 1, 1965, and that he 
was discharged from active service on October 22, 1968.  An 
accident report of record, however, indicates that he was 
involved in a motor vehicle accident in which his car hit a 
tree at approximately 4:57 A.M. on November 23, 1968.  
Furthermore, a November 1968 VA hospital summary states that 
the veteran incurred, among other injuries, a fractured and 
dislocated left hip and a fractured mandible due to the 
November accident.

The veteran asserted at the May 2007 Board hearing that he 
was not released on October 22, 1968; rather, it was the day 
prior to his motor vehicle accident, November 22, 1968.  See 
also May 2005 notice of disagreement and February 2006 
substantive appeal.  However, after careful review of the 
claims folder, the Board concludes that the evidence 
overwhelmingly demonstrates that the veteran was discharged 
on October 22, 1968, approximately one month prior to the 
motor vehicle accident which resulted in a fractured jaw and 
left hip injury.  As such, service connection for any chronic 
disabilities resulting from this accident is not warranted as 
such injuries were not incurred during the veteran's active 
service.  38 C.F.R. § 3.303.

The Board observes that the veteran's personnel records 
contain his original enlistment contract.  Such document 
shows that the veteran entered active duty on September 1, 
1965, with a three year obligation of service; this would 
make his ETS August 31, 1968.  However, as indicated by the 
veteran's DD-214 and the veteran himself, he was retained in 
service for 53 days beyond his ETS.  This would result in a 
release date of October 22, 1968, which is the date reported 
as the veteran's actual separation date on his DD-214.  

Also of record is a letter from the Department of the Army 
dated October 22, 1968, indicating that the veteran is 
released from active duty not by reason of physical 
disability effective on this day.  The veteran's Record of 
Assignments also lists October 22, 1968, as his date of 
release from active duty.  Finally, the veteran's personnel 
file contains a clothing record signed by the veteran and 
dated October 21, 1968, indicating that the personal clothing 
listed on the form is in his possession.  Generally, these 
forms are completed upon entrance and separation from active 
duty.

The Board is sympathetic to the veteran's contention that his 
motor vehicle accident occurred on the night of his 
discharge.  However, the evidence overwhelmingly contradicts 
this statement.  Moreover, the Board notes that even if it 
found that the veteran was discharged on November 22, 1968, 
service connection would still not be warranted for his 
claimed disabilities.  In this regard, a person discharged or 
released from a period of active duty shall be deemed to have 
continued on active duty during the period of time 
immediately following the date of such discharge to have been 
required for him to proceed to his home by the most direct 
route, and, in all instances, until midnight of the date of 
such discharge or release.  38 C.F.R. § 3.6 (2007).  In the 
present case, the veteran's motor vehicle accident happened 
at 4:57 A.M. the day following the veteran's discharge.  
Thus, in order to qualify as active duty, the veteran must 
have been traveling to his home by the most direct route.  
Id.  By his own admission, the veteran was not on his way to 
his home in Washington, D.C.  Thus, he was not on "active 
duty," as defined for VA benefit purposes, at the time his 
injuries were incurred.

Finally, the Board observes that the veteran has not 
presented any current medical evidence which demonstrates 
that he has current residuals of a fractured jaw and left hip 
injury.  Since there must be medical evidence of a current 
disability to prevail on the issue of service connection, the 
Board finds that the veteran's assertions regarding the 
timeline discussed above are irrelevant given the lack of 
evidence of a current disability of the jaw or left hip.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  

The Board has considered the applicability of the benefit of 
the doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).
  However, in this case, a preponderance of the evidence is 
against the veteran's claim that he has current residuals of 
a fractured jaw and left hip injury that were incurred during 
active duty service.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  


ORDER

Entitlement to service connection for residuals of a 
fractured jaw is denied.

Entitlement to service connection for residuals of a left hip 
injury is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





Important Notice:  Attached to this decision is a VA Form that provides 
information concerning your rights to appeal our decision.  Due to 
recent changes in the law, some of the information contained in the 
attached notice of appellate rights form is no longer accurate 
concerning the ability to pay attorneys and agents to represent you.  
Some additional information follows that summarizes the current law.  
To the extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the information on 
the VA Form and instead rely upon the following information:  

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement 
has been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See Veterans 
Benefits, Health Care, and Information Technology Act of 2006, Pub. L. 
No. 109-461, 120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent may charge 
fees for services, but only after the Board first issues a final 
decision in the case, and only if the agent or attorney is hired within 
one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings 
before a court.  VA cannot pay the fees of your attorney or agent, with 
the exception of payment of fees out of past-due benefits awarded to 
you on the basis of your claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order to 
implement the provisions of the new law.  More information concerning 
the regulation changes and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and Recognition of 
Service Organizations").

Fee for VA home and small business loan cases:  An attorney or agent 
may charge you a reasonable fee for services involving a VA home loan 
or small business loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the requirements of 
the new law, fee agreements must be filed with the VA Office of the 
General Counsel and not the Board.)



 Department of Veterans Affairs


